In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-16-00293-CR


                             MICHAEL COOK, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 320th District Court
                                    Potter County, Texas
               Trial Court No. 70,564-D, Honorable Don R. Emerson, Presiding

                                  November 28, 2016

                    ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Michael Cook filed a notice of appeal from his conviction of assault on

a family or household member,1 enhanced, and sentence of sixty-four years

confinement. When the clerk’s record was filed, however, it did not contain the trial

court’s certification of appellant’s right of appeal as required by Rule 25.2(a)(2) of the

Texas Rules of Appellate Procedure.




      1
          TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (West Supp. 2016).
       By letter dated October 5, 2016, we notified the trial court and the district clerk

that the record did not contain the certification and asked that a certification be prepared

by November 4. See TEX. R. APP. P. 37.1. The letter instructed the district clerk to file a

supplemental record within fifteen days after the certification was filed. On November

21, the district clerk notified us that the certification remained outstanding.


       Consequently, we now abate the appeal and remand this cause to the trial court

for further proceedings.    Appellate Rule 25.2(a)(2) requires a trial court to enter a

certification of the defendant’s right of appeal each time it enters a judgment of guilt or

other appealable order. TEX. R. APP. P. 25.2(a)(2). Upon remand, the trial court shall

utilize whatever means it finds necessary to secure a proper certification of appellant’s

right of appeal in compliance with the rules. Once properly completed and executed,

the certification shall be filed and included in a supplemental clerk's record. See TEX. R.

APP. P. 34.5(c)(2). The trial court shall cause the supplemental clerk's record to be filed

with the Clerk of this Court by December 28, 2016.


       It is so ordered.


                                                                 Per Curiam

Do not publish.




                                              2